Opinion by
Judge Cofer :
The subj ect of this action' was the mortgaged property, and as a part of it is situated in Butler county, where the suit was brought, we incline to the opinion that that court had jurisdiction as to the whole, although some district parcels are situated in Logan county. By embracing all in one mortgage the appellant subjected all to the jurisdiction of the courts in either county. Any other construction would be extremely inconvenient in practice, and would subject the parties to unnecessary costs, produce confusion and even result in loss to the parties.
No injustice can result to any one from this construction, and no violence is done to the language of the statute. The petition stated facts constituting a cause of action, and there was no error in overruling the demurrer of the appellant.
The order overruling the motion for a continuance was not excepted to, and for that reason does not, even if erroneous, afford ground for reversing the judgment.
There is no statute directing where the sale of land adjudged to be sold in a proceeding to enforce a mortgage lien shall be made. It is, therefore, the duty of the court to designate the place of sale, and as it does not appear that there was any abuse of discretion in fixing upon Morgantown instead of Russellville, the judgment cannot be reversed on that ground. For aught that appears the former place may have been the most appropriate.
The other assignments of error have been disposed of in what has already been said.
Judgment affirmed.
Judge Hines' did not sit.